Case: 16-10184   Date Filed: 10/04/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-10184
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 3:10-cr-00053-ACC-GJK-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                     versus

JOSHUA ANTHONY CHINNI,
a.k.a. Alamin Mohammad Jafar,
a.k.a. Al Amin,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (October 4, 2016)
               Case: 16-10184     Date Filed: 10/04/2016    Page: 2 of 4


Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:

      Joshua Chinni appeals his 21-month term of imprisonment as substantively

unreasonable. This sentence was imposed upon revocation of Chinni’s supervised

release. After a careful review of the parties’ briefs and the record, we affirm.

      Chinni pled guilty to mailing, in violation of 18 U.S.C. § 1038(a)(1), a letter

to a federal courthouse stating that the letter envelope contained anthrax. Chinni

was sentenced to 24 months’ imprisonment, followed by three years of supervised

release. The probation office petitioned for revocation of Chinni’s supervised

release in 2013, citing five violations including two positive drug tests (of which

Chinni admitted to). At that time, the district court permitted Chinni to remain on

supervision. However, only ten months later he was arrested and the probation

office filed another petition for revocation, this time citing 11 violations (10 of

which Chinni admitted to). The United States Sentencing Guidelines’

recommended range for these violations was 21 to 27 months’ imprisonment. The

statutory maximum however was 24 months, so Chinni’s guideline range became

21 to 24 months’ imprisonment. The district court revoked Chinni’s release and

sentenced him to 21 months imprisonment.




                                           2
                Case: 16-10184        Date Filed: 10/04/2016      Page: 3 of 4


       Chinni now argues that his 21-month sentence is substantively

unreasonable.1 The party who challenges the sentence bears the burden of

showing that the sentence is “unreasonable in light of the record and the 18 U.S.C.

§ 3553(a) factors.” United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2008).

The district court may, after finding a violation of a defendant’s supervised release

conditions and considering certain factors in § 3553(a), “revoke a term of

supervised release, and require the defendant to serve in prison all or part of the

term of supervised release authorized by statute for the offense that resulted in such

term of supervised release without credit for time previously served on postrelease

supervision,” albeit subject to the listed maximums. 18 U.S.C. § 3583(e)(3).

       To determine if a sentence is substantively unreasonable, we must consider

the “totality of the circumstances.” Gall v. United States, 552 U.S. 38, 51, 128 S.

Ct. 585, 597 (2007). We will reverse only if left with the “definite and firm

conviction” that the district court committed a clear error of judgment in weighing

the [relevant] § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (internal quotation marks omitted).

Furthermore, although a sentence within the guideline range is not automatically
1
 Both parties’ briefs suggest applying a plain-error standard of review to Chinni’s argument that
his sentence is substantively unreasonable. However, our precedent is unclear on this issue.
Because Chinni’s arguments fail regardless of the standard of review, we need not decide the
correct standard is in this case.

                                                3
               Case: 16-10184     Date Filed: 10/04/2016    Page: 4 of 4


presumed to be reasonable, it is generally expected to be so. United States v.

Docampo, 573 F.3d 1093, 1101 (11th Cir. 2009) (quoting United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005) (per curiam)).

      Chinni fails to demonstrate that his 21-month sentence is substantively

unreasonable. Chinni repeatedly violated the terms of his supervised release,

despite the fact that the district court gave him a second chance after the probation

office’s first petition for revocation. And the mitigating facts he cites, such as his

newfound stability after a reunion with his father and alleged drug-free year, are

undercut by his 15-month absconding from probation. His lengthy criminal history

(including violent offenses) and continued disregard for the law justify his

sentence. Finally, although Chinni asserts that the district court should have given

additional weight to his individual characteristics, the court acknowledged

Chinni’s situation by sentencing him at the low end of the guidelines range and

below the statutory maximum. See Docampo, 573 F.3d at 1101. Based on this

record, we cannot conclude that the district court erred in sentencing Chinni to 21

months’ imprisonment.

      AFFIRMED.




                                           4